Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 12, 2018

                                       No. 04-16-00636-CV

     Kevin W. LILES, Bryan K. Harris, Stuart R. White, James L. Ray and Kyle D. Giacco
                              Appellants / Cross-Appellees,

                                                 v.

Maria Isabel Serna CONTRERAS as next friend and guardian of Samara Isabella Morales Serna
                     and Samantha Isabel Morales Serna, Minor Children
                               Appellees / Cross-Appellant,

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2014CVT001295 D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding

                                          ORDER
Sitting:        Marialyn Barnard, Justice
                Rebeca C. Martinez, Justice
                Irene Rios, Justice

         The motion for rehearing in this matter was due April 5, 2018. On April 6, 2018,
appellants filed an unopposed motion for extension of time, asking for an additional fifteen days
in which to file the rehearing. After review, we GRANT the motion and ORDER appellants to
file their motion for rehearing, if any, in this court on or before, April 20, 2018.

           We order the clerk of this court to serve a copy of this order on all counsel.



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2018.

                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court